     Case 1:17-cv-02559-ZMF Document 54 Filed 04/12/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

KOCH MINERALS SÀRL, KOCH NITROGEN
INTERNATIONAL SÀRL,

          Plaintiffs,

             v.                           Civil Action No: 17-cv-02559- ZMF
BOLIVARIAN REPUBLIC OF VENEZUELA,

          Defendant.




   REPLY MEMORANDUM OF PLAINTIFFS KOCH MINERALS SÀRL AND
        KOCH NITROGEN INTERNATIONAL SÀRL IN FURTHER
       SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
         Case 1:17-cv-02559-ZMF Document 54 Filed 04/12/21 Page 2 of 6




       Plaintiffs and Arbitration Award Creditors Koch Minerals Sàrl (“KOMSA”) and Koch

Nitrogen International Sàrl (“KNI”) (collectively “Plaintiffs”), by and through their undersigned

counsel, respectfully submit this Reply Memorandum in further Support of their Motion for

Summary Judgment.

       The Bolivarian Republic of Venezuela’s (“Venezuela” or the “Defendant”) Response in

Opposition to the Motion for Summary Judgment largely concedes Plaintiffs’ request to enforce

the Award, subject to Plaintiffs providing an updated calculation of post-award interest.1 See ECF

No. 53 at 2 (citing Tenaris, S.A. v. Bolivarian Republic of Venezuela, No. 18-cv-1373 (CJN), 2021

U.S. Dist. LEXIS 59126, at *11–12 (D.D.C. Mar. 29, 2021)). Indeed, Venezuela has little choice:

a federal statute, implementing a treaty obligation of the United States provides that ICSID awards

“shall be enforced and shall be given the same full faith and credit as if the award were a final

judgment of a court of general jurisdiction of one of the several States.” See 22 U.S.C. § 1650a;

ECF 52-1 at 4–5 (discussing the standard for enforcing an ICSID Award).

       Where, as this Court has already held, Venezuela was properly served in conformity with

the Foreign Sovereign Immunities Act, ECF No. 46 at 11–20, and where the Court’s personal

jurisdiction over Venezuela and subject matter jurisdiction over this proceeding to enforce the

Award are—as they should be—unchallenged in Venezuela’s most recent filing, the Court should

grant Plaintiffs’ Motion for Summary Judgment and enforce the Award pursuant to Section 1650a.




1Together, the original ICSID award and the Decision on Rectification—Exhibits 1 and 2 of
Plaintiffs’ Amended Complaint, ECF No. 7—constitute the full, final, and authentic “Award.”



                                                1
         Case 1:17-cv-02559-ZMF Document 54 Filed 04/12/21 Page 3 of 6




       Venezuela’s obligations under the Award are a matter of arithmetic. Plaintiffs have

attached as Exhibit 1 an updated schedule of the amounts owed pursuant to the Award, inclusive

of post-award interest, through October 11, 2021.2

       These calculations are based on the Award and reflect the following method of

calculating the total amount owed:

           •   Total owed to KOMSA, consisting of:

                  o Principal sum awarded to KOMSA: US$ 140,250,000 (ECF No. 7-1, ¶

                      12.3);

                  o Pre-award interest from October 11, 2010 to October 30, 2017, calculated

                      at the US$ Libor 6-month rate plus 2%, compounded every six months,

                      which amounts to US$ 28,419,011.14;

                  o Post-award interest post-award interest from October 30, 2017, to the date

                      of this Court’s entry of judgment at a rate of US$ Libor 6-month rate plus

                      2%, compounded every six months.

           •   Plus the total owed to KNI, consisting of:

                  o Principal sum awarded to KNI: US$ 166,700,000 (ECF No. 7-2, ¶ 74);

                  o Pre-award interest from October 11, 2010 to October 30, 2017, calculated

                      at the US$ Libor 6-month rate plus 2%, compounded every six months,

                      which amounts to US$ 33,778,603.62; and




2Exhibit 1 presents (i) a schedule of amounts owed under the Award through October 11, 2021,
as well as (ii) tables breaking down the calculations; and (iii) LIBOR data downloaded from
Bloomberg on April 9, 2021 and used in calculating the total amount of post-award interest.


                                                2
         Case 1:17-cv-02559-ZMF Document 54 Filed 04/12/21 Page 4 of 6




                    o Post-award interest post-award interest from October 30, 2017, to the date

                        of this Court’s entry of judgment at a rate of US$ Libor 6-month rate plus

                        2%, compounded every six months.

             •   Plus the total cost and fees owed from Arbitration, consisting of:

                    o Legal costs amounting to US$ 17,436,085.10 (ECF No. 7-1, ¶ 12.6);

                    o Arbitration costs amounting to amount of US$ 628,836.435 (id. at ¶ 12.7);

                        and

                    o Post-award interest from October 30, 2017, to the date of this Court’s entry

                        of judgment at a rate of US$ Libor 6-month rate plus 2%, compounded

                        every six months.

       Definitively fixing the amount of post-award interest due, in the event that the Court grants

Plaintiffs’ Motion for Summary Judgment, depends upon the specific date of entry of judgment by

this Court. See Tenaris II, 2021 U.S. Dist. LEXIS 59126, at *5 (“[P]ost-award interest refers to

the interest that accrues between the arbitration panel’s decision and a decision enforcing the

award.”) (emphasis added). Post-judgment interest would thereafter accrue from the date of the

Court’s final judgment at the rate defined by 28 U.S.C. § 1961(a): “equal to the weekly average 1-

year constant maturity Treasury yield, as published by the Board of Governors of the Federal

Reserve System, for the calendar week preceding the date of judgment.”

                                          CONCLUSION

       For the reasons stated above and in Plaintiffs’ Memorandum in Support of Their Motion

For Summary Judgment, ECF No. 52-1, Plaintiffs request this Court enter a final judgment

enforcing the Award pursuant to 22 U.S.C. § 1650a. A revised proposed Order is attached as

Exhibit 2.




                                                  3
        Case 1:17-cv-02559-ZMF Document 54 Filed 04/12/21 Page 5 of 6




Dated: April 12, 2021                 Respectfully submitted,

New York, New York

                                      Alexander A. Yanos
                                      Carlos Ramos-Mrosovsky
                                      Rajat Rana
                                      ALSTON & BIRD LLP
                                      90 Park Avenue
                                      New York, NY 10016
                                      Telephone: 212-210-9400
                                      Facsimile: 212-210-9444
                                      alex.yanos@alston.com
                                      carlos.ramos-mrosovsky@alston.com
                                      rajat.rana@alston.com

                                      Counsel for Plaintiffs Koch Minerals Sàrl and
                                      Koch Nitrogen International Sàrl




                                     4
          Case 1:17-cv-02559-ZMF Document 54 Filed 04/12/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, I caused the foregoing to be filed electronically

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all registered participants.




                                                    Alexander A. Yanos




                                                5
